
	
		I
		111th CONGRESS
		2d Session
		H. R. 6304
		IN THE HOUSE OF REPRESENTATIVES
		
			September 29, 2010
			Mr. Baca (for
			 himself, Mr. Gutierrez,
			 Mr. Miller of North Carolina,
			 Mr. Meeks of New York, and
			 Mr. Sires) introduced the following
			 bill; which was referred to the Committee
			 on Financial Services
		
		A BILL
		To establish in the Department of the Treasury the Office
		  of the Homeowner Advocate to assist homeowners, housing counselors, and housing
		  lawyers in resolving problems with the Home Affordable Modification
		  Program.
	
	
		1.Short titleThis Act may be cited as the
			 Office of the Homeowner Advocate Act of
			 2010.
		2.Office of the
			 homeowner advocate
			(a)EstablishmentThere
			 is established in the Department of the Treasury an office to be known as the
			 Office of the Homeowner Advocate (in this Act referred to as the
			 Office).
			(b)Director
				(1)In
			 generalThe Director of the
			 Office of the Homeowner Advocate (in this Act referred to as the
			 Director) shall be appointed by the Secretary of the Treasury,
			 after consultation with the Secretary of the Department of Housing and Urban
			 Development, and without regard to the provisions of title 5, United States
			 Code, relating to appointments in the competitive service or the Senior
			 Executive Service.
				(2)Supervisor;
			 compensationThe Director shall report directly to the Assistant
			 Secretary of the Treasury for Financial Stability, and shall be entitled to
			 compensation at the same rate as the highest rate of basic pay established for
			 the Senior Executive Service under section 5382 of title 5, United States
			 Code.
				(3)QualificationsAn
			 individual appointed under paragraph (1) shall have—
					(A)experience as an
			 advocate for homeowners; and
					(B)experience dealing
			 with mortgage servicers.
					(4)Restriction on
			 employmentAn individual may be appointed as Director only if
			 such individual was not an officer or employee of a mortgage servicer or the
			 Department of the Treasury during the 4-year period ending on the date of such
			 appointment.
				(5)Hiring
			 authorityThe Director shall have the authority to hire staff,
			 obtain support by contract, and manage the budget of the Office of the
			 Homeowner Advocate.
				3.Functions of the
			 office
			(a)In
			 generalIt shall be the function of the Office—
				(1)to assist
			 homeowners, housing counselors, and housing lawyers in resolving problems with
			 the Home Affordable Modification Program of the Making Home Affordable
			 initiative of the Secretary of the Treasury, authorized under the Emergency
			 Economic Stabilization Act of 2008 (in this title referred to as the
			 Home Affordable Modification Program);
				(2)to identify areas,
			 both individual and systematic, in which homeowners, housing counselors, and
			 housing lawyers have problems in dealings with the Home Affordable Modification
			 Program;
				(3)to the extent
			 possible, to propose changes in the administrative practices of the Home
			 Affordable Modification Program to mitigate problems identified under paragraph
			 (2);
				(4)to identify
			 potential legislative changes which may be appropriate to mitigate such
			 problems; and
				(5)to implement other
			 programs and initiatives that the Director considers important in assisting
			 homeowners, housing counselors, and housing lawyers to resolve problems with
			 the Home Affordable Modification Program, which may include—
					(A)running a triage
			 hotline for homeowners at risk of foreclosure;
					(B)providing
			 homeowners with access to housing counseling programs of the Department of
			 Housing and Urban Development at no cost to the homeowner;
					(C)developing
			 Internet tools related to the Home Affordable Modification Program; and
					(D)developing
			 training and educational materials.
					(b)Authority
				(1)In
			 generalStaff designated by the Director shall have the authority
			 to implement mortgage servicer remedies, on a case-by-case basis, subject to
			 the approval of the Assistant Secretary of the Treasury for Financial
			 Stability.
				(2)Limitations on
			 foreclosuresA mortgage
			 servicer participating in the Home Affordable Modification Program may not
			 initiate or continue a foreclosure proceeding until the earlier of the date on
			 which the Office of the Homeowner Advocate case involving a homeowner who
			 applied for a loan modification under such Program is closed, or 60 days since
			 the opening of the Office of the Homeowner Advocate case involving such
			 homeowner has passed, except that nothing in this section may be construed to
			 relieve any mortgage servicers from any otherwise applicable rules, directives,
			 or similar guidance under the Program relating to the continuation or
			 completion of foreclosure proceedings.
				(3)Resolution of
			 homeowner concernsThe Director shall, to the extent possible,
			 resolve all homeowner concerns not later than 30 days after the opening of a
			 case with such homeowner.
				(c)Commencement of
			 operationsThe Director shall commence its operations, as
			 required by this Act, not later than 3 months after the date of enactment of
			 this Act.
			(d)SunsetEffective on the date of the conclusion of
			 the Home Affordable Modification Program, the Office of the Homeowner Advocate
			 and the position of the Director of the Office of the Homeowner Advocate are
			 hereby abolished.
			4.Relationship with
			 existing entities
			(a)TransferThe
			 Director shall coordinate and centralize all complaint escalations relating to
			 the Home Affordable Modification Program.
			(b)HotlineThe
			 HOPE hotline (or any successor triage hotline) shall reroute all complaints
			 relating to the Home Affordable Modification Program to the Office.
			(c)CoordinationThe
			 Director shall coordinate with the compliance office of the Office of Financial
			 Stability of the Department of the Treasury and the Homeownership Preservation
			 Office of the Department of the Treasury.
			5.Reports to
			 congress
			(a)TestimonyThe
			 Director shall appear and testify before the Committee on Banking, Housing, and
			 Urban Affairs of the Senate and the Committee on Financial Services of the
			 House of Representatives not less than 4 times a year or at any time at the
			 request of the Chairs of either committee.
			(b)ReportsThe Director shall provide annually to
			 Congress a detailed report on the Home Affordable Modification Program. Such
			 report shall contain a full and substantive analysis of the Program, in
			 addition to statistical information, including, at a minimum—
				(1)data and analysis
			 of the types and volume of complaints received from homeowners, housing
			 counselors, and housing lawyers, disaggregated by category of mortgage
			 servicer, except that mortgage servicers may not be identified by name in the
			 report;
				(2)a
			 summary of not fewer than 20 of the most serious problems encountered by
			 participants of the Home Affordable Modification Program, including a
			 description of the nature of such problems;
				(3)to the extent
			 known, identification of the 10 most litigated issues for participants of the
			 Home Affordable Modification Program, including recommendations for mitigating
			 such disputes;
				(4)data and analysis
			 on the resolutions of the complaints received from homeowners, housing
			 counselors, and housing lawyers;
				(5)identification of
			 any programs or initiatives that the Director has taken to improve the Home
			 Affordable Modification Program;
				(6)recommendations
			 for such administrative and legislative action as may be appropriate to resolve
			 problems encountered by participants of the Home Affordable Modification
			 Program; and
				(7)such other
			 information as the Director considers advisable.
				6.FundingAmounts made available for the costs of
			 administration of the Home Affordable Modification Program that are not
			 otherwise obligated to such Program shall be available to carry out the
			 functions of the Office. Funding shall be maintained at levels adequate to
			 reasonably carry out such functions.
		
